DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application #17/088344 on November 03,2020.
3.	Claims 1-21 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 02/11/202 and 06/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



6.	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 (a method) recite receiving and d storing a first file, a first mapping of product codes to audience segment identifiers, and a temporary price reduction (TPR) offer dataset; mapping a target identifier, which is associated with an end user computing device that is associated with a prospective consumer, to an audience segment identifier; and determining, based on the audience segment identifier, that the TPR offer dataset comprises a particular record that includes a particular product code and a particular retailer identifier that map to the audience segment identifier, and includes an effective date value that includes a current date value corresponding to a current date: creating and storing offer dataset comprising both the first digital image file and a second digital image file, where the second digital image file corresponds to the particular retailer identifier.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
Claim 10 (a method) recites receiving and storing a temporary price reduction (TPR) offer dataset, a plurality of first digital image files comprising digital images of products that are identified in the TPR offer dataset, and a plurality of advertising units based on the first digital image files; receiving and storing a first mapping of product codes to audience segment identifiers; receiving a plurality of bid requests, each of the bid requests specifying a retailer loyalty segment identifier and geo-location data; selecting a winning bid from among the plurality of bid requests based on programmatically mapping a target identifier, which is associated with an end user computing device that is associated with a prospective consumer, to an audience segment identifier and determining, based on the audience segment identifier, that the TPR offer dataset comprises a particular record that includes a particular product code and a particular retailer identifier that map to the audience segment identifier, and includes an effective date value that includes a current date value corresponding to a current date, and that the particular retailer identifier corresponds to a retailer location that is within a specified geographical distance of a then-current location of the end user computing device; based on the winning bid request, creating and storing offer dataset comprising both the first digital image file and a second digital image file that corresponds to the retailer location that is within the specified geographical distance of the then-current location of the end user computing device, and causing transmission of the digital offer dataset toward the end user computing device.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a server computer system performing receiving a first digital image file; receiving a first mapping of product codes to audience segment identifiers; receiving a temporary price reduction offer dataset; mapping a target identifier for an end user device of a consumer to an audience segment identifier; in response to determining, based on the audience segment identifier, that the TPR offer dataset has a product code and a retailer identifier that map to the audience segment identifier, and an effective date value that includes a current date value, and the retailer identifier corresponds to a retailer location within a specified distance of a then-current location of the end user computing device: creating and storing a digital offer dataset comprising both the first digital image file and a second digital image file that presents data elements of the TPR offer dataset; causing transmission of the dataset to the end user device, as such the use of a server computer system and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of receiving and determining local weather conditions data set to match conditions amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 2 and 12, these claims recite limitations that further define the abstract idea noted in claims 1 and 10. In addition, they recite the additional elements of determining the location and transmitting the offer to end user device performed by the server computing system, are merely tools for analyzing and transmitting data. The computer system in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
As for dependent claims 3, 4 and 13, these claims recite limitations that further define the abstract idea noted in claims 2 and 10. In addition, they recite the additional elements of receiving, determining, creating and storing data, which can be performed by a computer, recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
As for dependent claims 5-6, 8-9, 14-15 and 17-18, these claims recite limitations that further define the same abstract idea noted in claims 1 and 10. Therefore, they are considered patent ineligible for the reason given above.
As for dependent claims 7, 16 and 21, these claims recite limitations that further define the abstract idea noted in claims 1 and 19. In addition, they recite the additional elements of reading, obtaining, creating, storing and transmitting data which can be performed by a computer, recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
Claims 1-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 19, 12-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volpi et al (U.S. Patent No. 11,257,094) (hereinafter ‘Volpi’).

Claim 1:  Volpi discloses a computer-implemented method, comprising:
by an offer server computer system:
receiving and digitally storing a first digital image file, a first mapping of product codes to audience segment identifiers, and a temporary price reduction (TPR) offer dataset, Volpi teaches consumer record may be updated to record the current transaction and searched for applicable loyalty rewards. Coupon server 2114  (Fig 21) may receive information about the current transaction as well as information about previous transactions contained in the consumer record and may determine if the consumer is eligible for any loyalty rewards (see at least column 48 lines 17-33);
programmatically mapping a target identifier, which is associated with an end user computing device that is associated with a prospective consumer, to an audience segment identifier, Volpi teaches generated coupon is then sent back to consumer profile engine 14 to be forwarded to interface 12 for delivery to device (see at least column 9 lines 24-45); and 
in response to determining, based on the audience segment identifier, that the TPR offer dataset comprises a particular record that includes a particular product code and a particular retailer identifier that map to the audience segment identifier, and includes an effective date value that includes a current date value corresponding to a current date, Volpi teaches the request for a new coupon may contain information regarding the requester, the merchant, date, or other specifics (see at least column 9 lines 24-45 and column 11 lines 21-39);
creating and storing a digital offer dataset comprising both the first digital image file and a second digital image file, where the second digital image file corresponds to the particular retailer identifier, Volpi teaches the request for a new coupon may contain information regarding the requester, the merchant, date, or other specifics (see at least column 9 lines 24-45;  column 11 lines 21-39  and column 26 lines 4-9).

Claims 2, 11 and 12:  Volpi discloses the computer-implemented method according to claim 1,  and Volpi further teaches further comprising
receiving device location data of the end user computing device and determining that the device location data identifies a location that is within a specified physical radius of the particular retailer identifier, Volpi teaches the request for a new coupon may contain information regarding the requester, the merchant, date, or other specifics (see at least column 9 lines 24-45 and column 11 lines 21-39); and
causing transmission of the digital offer dataset toward the end user computing device, Volpi teaches generated coupon is then sent back to consumer profile engine 14 to be forwarded to interface 12 for delivery to device (see at least column 9 lines 24-45).

Claim 3:  Volpi discloses the computer-implemented method according to claim 2,  and Volpi further teaches further comprising 
receiving a store operating hours data set that relates to the particular retailer identifier, where the store operating hours data set specifies operating hours, Volpi teaches the request for a new coupon may contain information regarding the requester, the merchant, date, or other specifics (see at least column 9 lines 24-45 and column 11 lines 21-39);
determining a then-current time of day that corresponds to the particular retailer identifier, Volpi teaches the request for a new coupon may contain information regarding the requester, the merchant, date, or other specifics (see at least column 9 lines 24-45 and column 11 lines 21-39); and
executing the determining, the creating and storing, and the transmitting only in response to further determining that the then-current time of day is within the operating hours, Volpi teaches the request for a new coupon may contain information regarding the requester, the merchant, date, or other specifics (see at least column 9 lines 24-45 and column 11 lines 21-39).

Claims 4, 13 and 20:  Volpi discloses the computer-implemented method according to claim 1,  and Volpi further teaches further comprising
receiving a local weather conditions data set, where the local weather condition data set relates to the particular retailer identifier, Volpi teaches identifying the location of a consumer’s electronic device could be affected by weather conditions (see at least column 20 line 33 through column 21 line 5); and
executing the determining, the creating and storing, and the transmitting only in response to further determining that the local weather conditions data set match specified conditions of use of the particular product in the TPR offer dataset, Volpi teaches identifying the location of a consumer’s electronic device could be affected by weather conditions (see at least column 20 line 33 through column 21 line 5).

Claims 5 and 14:  Volpi discloses the computer-implemented method according to claim 1,  and Volpi further teaches the audience segment identifiers having been generated based on a plurality of digital data received from one or more retailers and identifying particular products that were previously purchased at points of sale in association with purchaser identifiers, Volpi teaches coupon server 2114  (Fig 21) may receive information about the current transaction as well as information about previous transactions contained in the consumer record and may determine if the consumer is eligible for any loyalty rewards (see at least column 27 lines 1-10 and column 48 lines 17-33).

Claims 6 and 15:  Volpi discloses the computer-implemented method according to claim 1,  and Volpi further teaches, the TPR offer dataset comprising a plurality of digital records of offers, each of the digital records comprising an association of at least location data specifying a location of a retailer, a start date value and an end date value of an effective period, a product code, and a temporarily reduced price, Volpi teaches the request for a new coupon may contain information regarding the requester, the merchant, date, or other specifics (see at least column 9 lines 24-45 and column 11 lines 21-39).

Claims 7, 16 and 21:  Volpi discloses the computer-implemented method according to claim 1,  and Volpi further teaches further comprising:
reading, from the particular record of the TPR offer dataset, a particular reduced-price value of the particular product, Volpi teaches the consumer may receive on his/her electronic device via, SMS, voice or 35 other appropriate format an offer for 50% off the purchase of tickets to an upcoming show (see at least column 11 lines 34-39);
obtaining, from a local retail price data source, a then-current local price value of the same particular product, Volpi teaches the consumer may receive on his/her electronic device via, SMS, voice or 35 other appropriate format an offer for 50% off the purchase of tickets to an upcoming show (see at least column 11 lines 34-39);
performing the creating and storing, and the transmitting, only when the particular reduced-price value is less than the then-current local price value, Volpi teaches the consumer may receive on his/her electronic device via, SMS, voice or 35 other appropriate format an offer for 50% off the purchase of tickets to an upcoming show (see at least column 11 lines 34-39).


Claims 8 and 17:  Volpi discloses the computer-implemented method according to claim 1,  and Volpi further teaches the product codes comprising any of UPC values or GTIN values, Volpi teaches managing promotions on the 60 basis of at least one of a UPC code, a brand name, a product name, a retailer-specific POS code name for a product, a promotion identifier, a user, a promotion time period and/or expiry, and the like (see at least column 15 lines 54-64).

Claims 9 and 18:  Volpi discloses the computer-implemented method according to claim 1,  and Volpi further teaches the target identifier comprising a loyalty identifier that is obtained at a point of sale computer and transmitted to the offer server computer system, Volpi teaches generated coupon is then sent back to consumer profile engine 14 to be forwarded to interface 12 for delivery to device (see at least column 9 lines 24-45).

Claim Rejections - 35 USC § 103

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Volpi et al (U.S. Patent No. 11,257,094) (hereinafter ‘Volpi’) in view of Carr et al. (U.S. Pub. No. 2011/0238474) (hereinafter ‘Carr’).

Claim 10:  Volpi discloses a computer-implemented method, comprising:
by an offer server computer system:
receiving and digitally storing a temporary price reduction (TPR) offer dataset, a plurality of first digital image files comprising digital images of products that are identified in the TPR offer dataset, and a plurality of advertising units based on the first digital image files, Volpi teaches consumer record may be updated to record the current transaction and searched for applicable loyalty rewards. Coupon server 2114  (Fig 21) may receive information about the current transaction as well as information about previous transactions contained in the consumer record and may determine if the consumer is eligible for any loyalty rewards (see at least column 48 lines 17-33) and further teaches the request for a new coupon may contain information regarding the requester, the merchant, date, or other specifics (see at least column 9 lines 24-45;  column 11 lines 21-39, column 15 lines 54-64 and column 26 lines 4-9);
receiving and digitally storing a first mapping of product codes to audience segment identifiers, Volpi teaches consumer record may be updated to record the current transaction and searched for applicable loyalty rewards. Coupon server 2114  (Fig 21) may receive information about the current transaction as well as information about previous transactions contained in the consumer record and may determine if the consumer is eligible for any loyalty rewards (see at least column 48 lines 17-33); and
programmatically receiving a plurality of bid requests, each of the bid requests specifying a retailer loyalty segment identifier and geo-location data, Volpi teaches generated coupon is then sent back to consumer profile engine 14 to be forwarded to interface 12 for delivery to device (see at least column 9 lines 24-45).
While Volpi teaches all the limitations mentioned above, Volpi does not explicitly teach selecting a winning bid from among the plurality of bid requests based on programmatically mapping a target identifier, which is associated with an end user computing device that is associated with a prospective consumer, to an audience segment identifier and determining, based on the audience segment identifier, that the TPR offer dataset comprises a particular record that includes a particular product code and a particular retailer identifier that map to the audience segment identifier, and includes an effective date value that includes a current date value corresponding to a current date, and that the particular retailer identifier corresponds to a retailer location that is within a specified geographical distance of a then-current location of the end user computing device; and 
based on the winning bid request, creating and storing a digital offer dataset comprising both the first digital image file and a second digital image file that corresponds to the retailer location that is within the specified geographical distance of the then-current location of the end user computing device, and causing transmission of the digital offer dataset toward the end user computing device.
However, Carr teaches selecting a winning bid from among the plurality of bid requests, Carr teaches when more than one merchant within the predetermined proximity of the mobile device has the same good or service for sale, each of those merchants may place competitive bids and the merchant with the winning bid may be included in the notification sent to the mobile device at operation (see at least paragraphs  0068 and 0081), [based on programmatically mapping a target identifier which is associated with an end user computing device that is associated with a prospective consumer, to an audience segment identifier and determining, based on the audience segment identifier, that the TPR offer dataset comprises a particular record that includes a particular product code and a particular retailer identifier that map to the audience segment identifier, and includes an effective date value that includes a current date value corresponding to a current date, and that the particular retailer identifier corresponds to a retailer location that is within a specified geographical distance of a then-current location of the end user computing device (taught by Volpi above)]; and
based on the winning bid request, Carr teaches when more than one merchant within the predetermined proximity of the mobile device has the same good or service for sale, each of those merchants may place competitive bids and the merchant with the winning bid may be included in the notification sent to the mobile device at operation (see at least paragraphs  0068 and 0081), [creating and storing a digital offer dataset comprising both the first digital image file and a second digital image file that corresponds to the retailer location that is within the specified geographical distance of the then-current location of the end user computing device, and causing transmission of the digital offer dataset toward the end user computing device(taught by Volpi above)].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Volpi to modify to include the teaching of Carr in order for the winning bid merchant to have control on the recommendation provided to the operation.

Claim 19:  Volpi discloses a computer-implemented method, comprising:
by an offer server computer system:
receiving and digitally storing a temporary price reduction (TPR) offer dataset, a plurality of first digital image files comprising digital images of products that are identified in the TPR offer dataset, and a plurality of advertising units based on the first digital image files, the TPR offer dataset comprising a plurality of digital records of offers, each of the digital records comprising an association of at least location data specifying a location of a retailer, a start date value and an end date value of an effective period, a product code comprising any of UPC values or GTIN values, and a temporarily reduced price, Volpi teaches consumer record may be updated to record the current transaction and searched for applicable loyalty rewards. Coupon server 2114  (Fig 21) may receive information about the current transaction as well as information about previous transactions contained in the consumer record and may determine if the consumer is eligible for any loyalty rewards (see at least column 48 lines 17-33), and further teaches the request for a new coupon may contain information regarding the requester, the merchant, date, or other specifics (see at least column 9 lines 24-45;  column 11 lines 21-39, column 15 lines 54-64 and column 26 lines 4-9);
receiving and digitally storing a first mapping of product codes to audience segment identifiers, Volpi teaches consumer record may be updated to record the current transaction and searched for applicable loyalty rewards. Coupon server 2114  (Fig 21) may receive information about the current transaction as well as information about previous transactions contained in the consumer record and may determine if the consumer is eligible for any loyalty rewards (see at least column 48 lines 17-33);
programmatically receiving a plurality of bid requests, each of the bid requests specifying a retailer loyalty segment identifier and geo-location data,  Volpi teaches generated coupon is then sent back to consumer profile engine 14 to be forwarded to interface 12 for delivery to device (see at least column 9 lines 24-45);
receiving device location data specifying a then-current location of the end user computing device and determining that the device location data is within a specified physical radius of a particular retailer that is identified in the TPR offer dataset, Volpi teaches the request for a new coupon may contain information regarding the requester, the merchant, date, or other specifics (see at least column 9 lines 24-45 and column 11 lines 21-39) and further teaches the consumer may receive on his/her electronic device via, SMS, voice or 35 other appropriate format an offer for 50% off the purchase of tickets to an upcoming show (see at least column 11 lines 34-39); and
the audience segment identifiers having been generated based on a plurality of digital data received from one or more retailers and identifying particular products that were previously purchased at points of sale in association with purchaser identifiers, Volpi teaches coupon server 2114  (Fig 21) may receive information about the current transaction as well as information about previous transactions contained in the consumer record and may determine if the consumer is eligible for any loyalty rewards (see at least column 27 lines 1-10 and column 48 lines 17-33).
While Volpi teaches all the limitations mentioned above, Volpi does not explicitly teach selecting a winning bid from among the plurality of bid requests based on programmatically mapping a target identifier, which is associated with an end user computing device that is associated with a prospective consumer, to an audience segment identifier and determining, based on the audience segment identifier, that the TPR offer dataset comprises a particular record that includes a particular product code and a particular retailer identifier that map to the audience segment identifier, and includes an effective date value that includes a current date value corresponding to a current date, and that the particular retailer identifier corresponds to a retailer location that is within a specified geographical distance of a then-current location of the end user computing device; and 
based on the winning bid request, creating and storing a digital offer dataset comprising both the first digital image file and a second digital image file that corresponds to the retailer location that is within the specified geographical distance of the then-current location of the end user computing device, and causing transmission of the digital offer dataset toward the end user computing device.
However, Carr teaches selecting a winning bid from among the plurality of bid requests, Carr teaches when more than one merchant within the predetermined proximity of the mobile device has the same good or service for sale, each of those merchants may place competitive bids and the merchant with the winning bid may be included in the notification sent to the mobile device at operation (see at least paragraphs  0068 and 0081), [based on programmatically mapping a target identifier which is associated with an end user computing device that is associated with a prospective consumer, to an audience segment identifier and determining, based on the audience segment identifier, that the TPR offer dataset comprises a particular record that includes a particular product code and a particular retailer identifier that map to the audience segment identifier, and includes an effective date value that includes a current date value corresponding to a current date, and that the particular retailer identifier corresponds to a retailer location that is within a specified geographical distance of a then-current location of the end user computing device (taught by Volpi above)]; and
based on the winning bid request, Carr teaches when more than one merchant within the predetermined proximity of the mobile device has the same good or service for sale, each of those merchants may place competitive bids and the merchant with the winning bid may be included in the notification sent to the mobile device at operation (see at least paragraphs  0068 and 0081), [creating and storing a digital offer dataset comprising both the first digital image file and a second digital image file that corresponds to the retailer location that is within the specified geographical distance of the then-current location of the end user computing device, and causing transmission of the digital offer dataset toward the end user computing device(taught by Volpi above)].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Volpi to modify to include the teaching of Carr in order for the winning bid merchant to have control on the recommendation provided to the operation.

Conclusion

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
16.	Gershon, Dann (WO 2013/184234 A1) talks about a marketing platform enhancement to generate and transmit formatted advertisements and digital catalogs by utilizing demographics and preferences to generate targeted and micro-targeted marketing materials. (see at least the abstract).







17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        09/10/2022